Citation Nr: 9910399	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-40 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1967.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, in July 
1995 that denied the claimed benefits.  The veteran later 
relocated and his file was transferred to the Huntington, 
West Virginia, RO.


REMAND

In August 1997 the Board Remanded this case for additional 
development of the record as to the veteran's claim for 
service connection for a right shoulder disorder.  The 
Board's August 1997 Remand noted that:

The appellant contends that the RO erred by 
failing to grant service connection for a right 
shoulder disorder. He maintains that he has a 
right shoulder disability that was incurred in a 
fall from a ladder in service. The veteran 
underwent an examination by the VA in August 1996 
at which time it was noted that the veteran had 
sustained a shoulder injury in service, another 
injury after service about 23 years later and a 
third injury consisting of a fracture of the right 
clavicle in 1990. In reporting his diagnostic 
impression, the examiner stated: "It is my 
feeling that all three shoulder injuries as 
described above contribute to the veteran's 
current complaints. There was a 23 year hiatus 
between the first and second injuries."

In the Remand, the Board requested that medical records from 
the Brockton VA Medical Center be obtained, and the veteran 
scheduled for a VA examination.  This examination was to 
include diagnosis and assessment of all right shoulder 
disability, as well as an opinion by the examiner as to 
whether it is at least as likely as not that the right 
shoulder disability treated in service represented the onset 
of a chronic right shoulder disorder.

The record shows that the RO attempted to obtain medical 
records from the Brockton VA Medical Center, but that no 
records were sent to the RO, or any documentation to show 
that such records do not exist.  A VA examination was 
conducted in August 1998, which included the veteran's 
reports of injuring his shoulder while in service, and of a 
right distal clavicular fracture after service.  The examiner 
then reported an impression of "Right frozen shoulder, most 
probably secondary to old right shoulder injury with 
limitation of the function secondary to right shoulder 
pain," and "A history of right distal clavicular fracture 
about five to six years ago."  The examiner did not give a 
clear opinion as to the etiology of the veteran's current 
right shoulder complaints, and whether they are related to 
the old injury in service, the right distal clavicular 
fracture after service, or both.  In sum, the RO has failed 
to comply with the all of the directions set forth in the 
Board's remand.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders. The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, this case must be REMANDED for the following 
additional actions:

1.  The RO should again attempt to obtain 
medical records from the Brockton VA 
Medical Center.  Any records obtained 
should be associated with the claims 
folder.  If such records to not exist, a 
statement from the Brockton VA Medical 
Center attesting to that fact should be 
included in the record.

2.  Thereafter, the Claims folder should 
be referred to the examiner who completed 
the August 1998 examination report who 
should be requested to provide another 
opinion which clearly states whether it 
is at least as likely as not that the 
right shoulder disability treated in 
service represented the onset of a 
chronic right shoulder condition that is 
related to current right shoulder 
disability.  The factors upon which the 
medical opinion is based must be set 
forth in the report.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









